       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 1 of 21                      FILED
                                                                                   2020 Jul-07 PM 04:25
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

TRACI BUTLER,                             )
                                          )
      Plaintiff,                          )
                                          )
v.                                        ) Case No.: 2:18-CV-01069-CLM
                                          )
CITY OF HOOVER,                           )
                                          )
      Defendant.                          )

                          MEMORANDUM OPINION

      Plaintiff Traci Butler alleges that her former employer, Defendant City of

Hoover, impermissibly retaliated against her for taking leave under the Family

Medical Leave Act (“FMLA”) in three ways: (1) by taking away some of Butler’s

duties, then (2) reassigning her to another location, and then (3) making her new

assignment so intolerable that she had to resign.

      Now that discovery has concluded, Hoover argues that it is entitled to

summary judgment because (among other reasons) the undisputed facts show that it

had legitimate non-discriminatory reasons for shifting Butler’s duties and that Butler

ultimately resigned due to personal issues—not because her working conditions

were intolerable. See Docs. 16 (motion), 18 (supporting brief).

      The court agrees; Hoover is entitled to summary judgment on all claims.




                                          1
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 2 of 21




                                 BACKGROUND

A. Undisputed Facts

      1. Pre-FMLA: Butler began working for the City of Hoover in 2004. When

2016 began, Butler’s official position was “Administrative Services Supervisor,”

and she worked at city hall as the Administrative Assistant to the city’s Executive

Director, Allen Pate. Butler’s typical day involved answering Pate’s phone calls,

checking his emails, scheduling meetings, working on paperwork related to

construction paperwork, and working on matters related to the Department of

Housing and Urban Development (“HUD”).

      At the time (2016), Hoover was in the midst of a construction/renovation

project at the Hoover Met Complex. The largest component of this project was

construction of the Finley Center, a large sports and events arena.

      Butler enjoyed construction-related projects and talked to multiple persons,

including Pate, about the possibility of creating for her a position titled “Project

Coordinator,” which would allow Butler to handle all capital construction for the

City. No one agreed to create this position for Pate, and it was never created.

      Pate was transferred from City Hall to the Hoover Met in early 2016, however,

due to a conflict between Pate and another employee at City Hall. Pate retained her

“Administrative Services Supervisor” title and received the same pay. Pate also took

on more work related to construction of the Finley Center.


                                          2
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 3 of 21




      In June 2016, this move led to Pate’s formal transfer from the city’s

Operations Department to the Parks and Recreation Department. Pate’s job title and

pay still did not change. Her supervisor did change, however; Pate now worked for

Lance Weems and Tim Westhoven, the project manager for the Finley Center

construction project.

      Much like her days at City Hall, Butler’s typical day at the Hoover Met

involved administrative duties such as approving the Department’s purchase

requisitions, going through contractors’ invoices, and helping out with the RV park

when her co-worker was not on duty. Unlike her days at City Hall, Butler spent most

of her time on her construction-administration duties. As Butler testified during her

deposition, “handling all the construction paperwork for the Finley Center was a big

project”; so big, in fact, that her Finley Center project duties “became a full-time

job” that needed daily attention. Doc. 17-1 at 15-16, 27.

      2. Reassigned Duties: Butler requested FMLA leave on August 30, 2016, to

care for her ailing mother. Hoover approved FMLA leave on an intermittent basis

from August 30, 2016, through February 28, 2017.

      Within a week of Butler’s FMLA request, Westhoven and Pate informed

Butler that she would not be handling the Finley Center construction paperwork

while on leave because the city needed someone present on site to perform those

duties. Another city employee, Elenie Counts, took over the Finley Center


                                          3
        Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 4 of 21




paperwork until the Finley Center project was completed. Counts then returned to

City Hall to be the administrative assistant to the City Administrator.

      Butler worked only 10 of the 61 work days during the first three months of

her FMLA leave—i.e., September, October, and November 2016.

      3. Transfer to Senior Center: Craig Moss was the director of the Parks and

Rec Department at the time. The Hoover Senior Center needed an administrative

assistant, and Moss allowed the Senior Center’s director, Dana Stewart, to choose

between Butler and another city employee. Stewart chose Butler because Stewart

had worked with Butler and believed her personality and professional skill set was

a good fit for the position.

      On November 30, 2016, Moss told Butler that she was being transferred from

the Hoover Met to the Hoover Senior Center. Like Butler’s transfer from City Hall

to the Hoover Met, Butler’s job title, hours, and pay did not change when she moved

to the Senior Center. While Butler would no longer handle construction paperwork,

her duties would again involve administrative functions such as the handling of

requisitions, work orders, purchase orders and working with various organizations.

      Butler’s first day at the Senior Center was December 5, 2016. Her typical

work day consisted of administrative duties like helping open the facility, making

coffee, taking notes, making copies, printing documents, ordering supplies, working




                                          4
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 5 of 21




with spreadsheets, and helping with events. Butler also worked in the kitchen and

helped seniors.

      Butler was still on FMLA leave during her first three months at the Senior

Center (i.e., December 2016 through February 2017). During that period, Butler

worked 29 full days and 6 partial days out of 59 work days. This means that Butler

took 69 full days and 6 partial days off during her FMLA period.

      Butler’s FMLA leave expired at the end of February 2017. But her absences

continued. Butler missed 55 entire work days, and more than half of five additional

work days, over the next 105 work days. Butler gave various reasons for the

absences, including her mother’s continuing ailment, Butler’s own health issues,

panic attacks, and her pending divorce.

      4. Resignation: On July 19, 2017, Hoover’s HR Director sent Butler a letter

that stated that Butler had exhausted all of her FMLA leave, her paid annual leave,

and her paid sick leave. As a result, Butler’s absences were now unpaid, and Butler

needed to request a leave of absence by July 28, 2017, if she wished to continue

being absent and keep her employment. The letter informed Butler that the failure to

make the request by July 28th would lead to future absences being considered

Unexcused Leave and a voluntary resignation after three consecutive work days.

      Rather than seek a Leave of Absence, Butler resigned on July 28th. In an email

to Craig Moss, Butler stated that her resignation was “due to several personal and


                                          5
        Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 6 of 21




work related factors.” On the same day, Butler sent another city employee, Mary

Hind, an email that stated that she was resigning because she needed to withdraw

money from her retirement account.

      Butler has not been employed since she resigned in July 2017. She stays at

home because of her health problems, and she has applied for disability or SSI

benefits. Butler testified at her deposition that, even if the city offered her a job, she

would be unable to work due to her health.

B. The Lawsuit

      Butler filed this lawsuit alleging that Hoover retaliated against her for taking

FMLA leave. Doc. 1. Because the FMLA is a federal statute, this court has federal

question jurisdiction. See 28 U.S.C. § 1331. Venue is proper in the Northern District

of Alabama because the events leading to this lawsuit occurred in this district. 28

U.S.C. § 1391(b)(2). Discovery is complete, and the City of Hoover seeks summary

judgment. Doc. 16.

                             STANDARD OF REVIEW

      Summary judgment is appropriate when there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). A dispute is genuine only “if the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). In reviewing a motion for summary judgment, the court must draw


                                            6
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 7 of 21




all reasonable inferences in favor of the non-moving party. Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 135 (2000).

                                    ANALYSIS

      While Butler pleads only one count in her complaint, “Retaliation under the

Family and Medical Leave Act,” Doc. 1 at 6-7, she presents three distinct theories

of retaliation based on three distinct changes in her employment:

 Legal Theory                   Event

 Removal of Duties              Finley Center Project Duties given to E. Counts

 Disadvantageous Transfer       Butler transferred to Senior Center

 Constructive Discharge         Butler resigns employment


Butler has no direct evidence that Hoover’s retaliatory intent triggered any of these

events. Thus, the court reviews each of the three theories under the burden-shifting

framework set forth by the Supreme Court in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Strickland v. Water Works & Sewer Bd. of the City of

Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001).

      McDonnell Douglas sets forth a three-step process: (1) Butler must establish

a prima facie case of retaliation; if she does, then (2) Hoover must articulate some

legitimate non-retaliatory reason for taking the adverse action; and if it does, then

(3) Butler must show that Hoover’s stated reason(s) is merely pretext, and that

Hoover was motivated by the retaliatory purpose established at Step 1. The burden
                                         7
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 8 of 21




here is high: “Unlike an interference claim, an employee bringing a retaliation claim

faces the increased burden of showing that [her] employer’s actions were motivated

by an impermissibly retaliatory or discriminatory animus.” Martin v. Brevard Cnty.

Pub. Sch., 543 F.3d 1261, 1267-68 (11th Cir. 2008). The court applies McDonnell

Douglas to Butler’s three theories in chronological order.

I.    Removal of Duties (September 2016)

      Butler’s first argument is that, about a week after Butler requested FMLA

leave, Hoover retaliated against her by giving her Finley Center construction project

duties to Elenie Counts. This argument fails for three distinct reasons.

      A. Prima Facie Case: No Adverse Action

      To establish a prima face case of retaliation due to removal of duties, Butler

must show that (1) she availed herself of a protected right under the FMLA; (2) she

was adversely affected by the removal of her duties; and, (3) there is a causal

connection between Butler’s FMLA request and the removal of her duties.

Strickland, 239 F.3d at 1207. There is no question that Butler had a protected right

to take FMLA leave (Element #1). And while Hoover argues that its decision to

transfer duties was not causally connected to Butler’s leave request, the court finds

that a reasonable juror could determine that Hoover would not have transferred

Butler’s construction-related duties to Elenie Counts but for Butler’s request for

FMLA leave (Element #3).


                                          8
         Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 9 of 21




      So the only question when it comes to Butler’s prima facie case is whether a

reasonable juror could find that Butler was adversely affected when Hoover gave the

construction-related duties to Counts. Importantly, “the employee’s subjective view

of the significance and adversity of the employer’s action is not controlling; the

employment action must be materially adverse as viewed by a reasonable person in

the circumstances.” Davis v. Town of Lake Park, 245 F.3d 1232, 1238 (11th Cir.

2001).

      While Butler may have subjectively rued the reduction of her duties, because

she personally enjoyed construction-related projects, Butler fails to offer evidence

that a reasonable person under the circumstances would have been materially

affected by the reduction of duties. The only change ‘suffered’ by Butler was a

removal of duties that required Butler’s daily attention so that Hoover could continue

the Finley Center construction project while Butler spent time with her ailing

mother. Butler otherwise retained her job title, her pay, and her benefits.

      The court finds that Butler’s evidence that her duties were reassigned, but her

job title and pay remained the same, cannot prove a materially adverse action under

the FMLA. To the contrary, Hoover’s actions comport with FMLA regulations that

allow employers to transfer or reassign an employee’s duties during intermittent

leave, as long as the employee receives equivalent pay and benefits. See 29 CFR §

825.204.


                                          9
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 10 of 21




      The Eleventh Circuit rejected a similar claim of adverse action, albeit in an

unpublished opinion, in Hyde v. K.B. Home, Inc., 355 Fed. App’x 266 (11th Cir.

2009). When Crystal Hyde sought leave due to her pregnancy, her employer reduced

and reassigned some of her duties in preparation for her absence. Hyde’s job title

and salary did not change. Hyde sued, and the Eleventh Circuit affirmed the granting

of summary judgment for the employer, finding that the reassignment of Hyde’s

duties in preparation for leave—when unaccompanied by a change in job title or

reduction in pay—did not constitute an adverse employment action. Id. at 272-73.

      Given Hyde and 29 CFR § 825.204, the court finds that Butler cannot establish

a prima facie case of FMLA retaliation because there was no adverse action.

      B. No Pretext / Retaliatory Animus

      Assuming that Butler did suffer an adverse action, and thus could establish a

prima facie case, the court finds that Hoover has offered sufficient evidence of a

nondiscriminatory reason to transfer Butler’s duties to Counts—i.e., Hoover needed

someone on site during the day to manage the construction-related paperwork.

      This puts the burden back on Butler to establish pretext. In other words, Butler

must provide evidence that would allow a reasonable juror to find that Hoover gave

the construction-related duties to Counts based on “an impermissibly retaliatory or

discriminatory animus” toward Butler, Martin, 543 F.3d at 1267-68, rather than

Hoover’s need for someone on site during the work days while Butler was on leave.


                                         10
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 11 of 21




      Butler does not dispute that Westhoven and Pate told her that she would no

longer be handling the Finley Center construction paperwork because Hoover

“needed someone present on a daily basis when others were present at work to

perform those duties.” Doc. 18 at 9 (Undisputed Fact #20). Instead, Butler argues

that their stated need for an on-site worker is pretext because Butler told Westhoven

that she could “handle the work by working late hours and conducting business

remotely by phone and computer,” and Hoover employees work remotely “all the

time.” Doc. 21 at 24-25.

      Hoover responds that, while some employees may work remotely depending

on their specific duties, Butler offers no evidence that construction-administration

work “could be done after hours, on weekends, or remotely.” Doc. 22 at 5. As

Hoover points out, Butler testified that the Finley Center project “became a full-time

job” that took up most of her 40-hour work week, and she does not dispute that the

job needed “daily attention.” Doc. 18 at 7 (Undisputed Fact #13). As Hoover puts it,

“it is not plausible that [Butler] could have maintained that work while taking

significant amounts of intermittent FMLA leave.” Doc. 22 at 5.

      The court agrees with Hoover for two reasons. First, Butler offers no evidence

that would allow a reasonable juror to find that a person could have handled the

Finley Center project from home at night while caring for an ailing family member.

Second, even if it were possible for Butler to do the job from home, Butler offers no


                                         11
          Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 12 of 21




evidence that would allow a reasonable juror to find that Hoover refused to let her

work from home at night and on weekends based on a retaliatory animus, rather than

a preference to have their administrative assistant on-site, as construction was

happening, to handle whatever immediate need might arise. Again, FMLA

regulations allow employers to make such decisions, see 29 CFR § 825.204, and all

of the evidence points to Hoover acting out of need, not out of retaliatory animus.

          C. No Damages

          Finally, even if Butler could establish a prima facie case and pretext, a trial on

this claim would be pointless because there is no relief that could be granted.

          Hoover did not reduce Butler’s salary before she resigned. So, as her counsel

admitted during oral argument, Butler does not seek monetary damages for her

reassignment of duties claim. Tr. at 25. Instead, counsel told the court that, as relief,

Butler would “ask to be reinstated in order to then have the opportunity to say: I

don’t want this job.” Tr. at 26.

          The court noted that Butler testified during her deposition that she is no longer

able to work for Hoover due to her health and she did not dispute Hoover’s assertion

that she would not take the job back if offered,1 see Doc. 17-1 at 8, 13, 14; Doc. 18

at 18 (Undisputed Fact #46), which led to the following exchange:




1
    Counsel confirmed that Butler’s application for disability or SSI benefits is pending.
                                                  12
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 13 of 21




      THE COURT:          So what then is the point?

      MR. CLARK:          The point is that they discharge her—not discharge her.

      THE COURT:          No. What is the point of reinstating her?

      MR. CLARK:          So that she can make a choice and say, I want that job or
                          don’t want that job.

Tr. at 28. It is undisputed that Butler would say, “I don’t want that job”—and, indeed,

could not take the job—if the court ordered reinstatement as equitable relief. Thus,

empaneling a jury on this claim would be a waste of time and resources.

                                        ***

      For these reasons, individually and collectively, Butler’s claim of retaliation

by reassignment of duties is due to be dismissed.

II.   Disadvantageous Transfer (December 2019)

      Butler’s second argument is that, around three months into her FMLA leave,

Hoover retaliated against her by transferring her from the Hoover Met to the Hoover

Senior Center. This argument fails for two reasons.

      A. Prima Facie Case: No Adverse Action

      Butler must establish three elements to make a prima facie case of retaliation

by disadvantageous transfer: (1) Butler had a right to take FMLA leave; (2) Butler

suffered an adverse action when Hoover reassigned her to the Senior Center; and,

(3) Hoover’s decision to reassign Butler was causally connected to Butler’s taking

FMLA leave. It is undisputed that Butler meets the first element, and the court
                                          13
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 14 of 21




needn’t reach the third element (causal connection between Butler’s FMLA leave

and her reassignment) because Butler cannot establish the second.

      The “adverse action” requirement is governed by the same rule as before: the

alleged adversity must meet a threshold level of materiality and Butler’s “subjective

view of the significance and adversity of the employer’s action is not controlling;

the employment action must be materially adverse as viewed by a reasonable person

in the circumstances.” Davis, 245 F.3d at 1238.

      It is undisputed that, when Hoover moved Butler to the Senior Center, Butler

retained the same title, salary, and hours as she had at City Hall and the Hoover Met.

Doc. 18 at 13 (Undisputed Fact #33). It is also undisputed that Butler’s duties “would

be the same or similar as her previous job assignment (i.e. the Finley Center/Hoover

Met) regarding entering requisitions, purchase orders (POs), and work orders[.]” Id.

at 14 (Undisputed Fact #34).

      Butler argues the following about the materiality of her move:

      [T]here is no question that the change in job duties and responsibilities
      was material. Ms. Butler began taking on construction administration
      duties while she was Mr. Pate’s Administrative Assistant [at City Hall].
      She then was moved to the Hoover Met where those construction duties
      took up a majority of her time. Despite being given the highest possible
      performance review in May of 2016…by September, after taking
      Intermittent FMLA leave beginning August 31, 2016, Ms. Butler was
      relieved of those duties, leaving her little to do at the Hoover Met. She
      was then transferred to the Senior Center where she performed clerical
      duties, made copies, ordered office supplies, and worked in food
      service. This reassignment of duties certainly creates a fact question as


                                         14
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 15 of 21




      to whether her reassignment to the Senior Center was a materially
      adverse employment action.

Doc. 21 at 15-16 (citations omitted). In other words, Butler argues that the material

adverse action was the reduction of her construction-related administrative duties

and an increase in non-construction-related paperwork and kitchen duty.

      The court finds that this alleged adversity fails to meet the threshold level of

materiality for three reasons. First, it is purely subjective. The court accepts that

Butler preferred construction-related administrative work to senior-related

administrative work. But Butler’s personal preference is beside the point. See Davis,

245 F.3d at 1238 (“the employee’s subjective view of the significance and adversity

of the employer’s action is not controlling”). The question is whether a reasonable

person would find that performing essentially the same administrative tasks, with

the same job title, for the same pay, during the same hours—just for a different

department—was materially adverse. By offering evidence and argument that

focuses solely on her subjective preference; Butler offers no evidence that would

establish the requisite objective third-party standard.

      Second, Butler’s reassignment did not materially impact her job prospects

with the city. Butler was not demoted; she was not reprimanded; and she did not

miss out on a promotion opportunity. Butler admits that she “does not know where

she would have worked after the completion of the Finley Center if she had stayed

there until completion.” Doc. 18 at 14 (Undisputed Fact #35). The “Project
                                          15
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 16 of 21




Coordinator” position that Butler wanted was never created, and her replacement at

the Hoover Met (Elenie Counts) moved back to city hall when the Finley Center

project ended. Doc. 18 at 10 (Undisputed Fact #22). Because Butler offers no

evidence that moving to the Senior Center foreclosed some advancement

opportunity that would have existed if Butler had remained at the Hoover Met, no

reasonable juror could find that Butler’s reassignment to the Senior Center was

materially adverse.

      Third, FMLA regulations allow employers to transfer employees to

“alternative positions” during periods of intermittent leave, 29 CFR § 825.204(a), as

long as the alternative position offers “equivalent pay and benefits.” 29 CFR §

825.204(c). The regulations go on to state that “the alternative position for these

purposes does not have to have equivalent duties.” Id. In other words, the change

that Butler deems materially adverse—i.e., non-equivalent duties—has been deemed

permissible by the Department of Labor. While the regulations are not binding, the

court is wary of holding Hoover liable for taking an action that conforms to them.

      For these reasons, individually and collectively, the court finds that Butler

cannot establish a prima facie case of retaliation by disadvantageous transfer.

      B. No Damages

      Butler acknowledged during oral argument that she does not seek monetary

damages on her pre-resignation claims; she only seeks an order of reinstatement that


                                         16
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 17 of 21




would allow her to “make a choice and say, I want that job or don’t want that job.”

Tr. at 28. It is undisputed that Butler would not and could not take the job if the court

ordered reinstatement as relief. Doc. 18 at 18 (Undisputed Fact #46: “Butler said

even if offered, she would not be able to come back to work at Hoover due to her

health[.]”). Thus, even if Butler could establish a prima facie case and pretext,

empaneling a jury on this claim would be a waste of time and resources.

III.   Constructive Discharge

       Butler’s final argument is that Hoover retaliated against her by forcing her to

resign—i.e., “constructive discharge.” Unlike her previous two arguments, success

on a constructive discharge claim would lead to monetary damages. So the court’s

discussion is limited solely to whether Butler has offered evidence that would allow

a reasonable juror to find that she was constructively discharged.

       Constructive discharge occurs when “an employer discriminates against an

employee to the point such that his working conditions become so intolerable that a

reasonable person in the employee’s position would have felt compelled to resign.”

Green v. Brennan, 136 S. Ct. 1769, 1776 (2016) (citation omitted). This too is an

objective test: “In assessing constructive discharge claims, we do not consider a

plaintiff’s subjective feelings about his employer’s actions. Rather, we determine

whether a reasonable person in the plaintiff’s position would be compelled to

resign.” Doe v. Dekalb County Sch. Dist., 145 F.3d 1441, 1450 (11th Cir. 1998).


                                           17
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 18 of 21




      Butler cannot prove a claim of constructive discharge because her argument

and supporting evidence are subjective. In her brief, Butler argues that two factors

made the Senior Center intolerable: (1) she felt that the Senior Center was a

demotion because she lost her construction-related responsibilities and (2) she

suffered from panic attacks while at the Senior Center. Doc. 21 at 18-20. Butler’s

feelings on the loss of her construction-related duties are purely subjective; as shown

in Butler’s statement in her brief that “she was transferred to less favorable working

conditions from her standpoint.” Doc. 21 at 20 (emphasis added). The court is barred

from considering “a plaintiff’s subjective feelings about his employer’s actions,”

Doe, 145 F.3d at 1450, so Butler’s first argument fails on its face.

      Butler’s panic attacks similarly fail because the evidence shows that they were

caused by conditions personal to Butler, not by intolerable conditions created by

Hoover. Butler testified that she first met with a counselor while still working at the

Hoover Met—i.e. before she was reassigned to the Senior Center—because she “had

a lot of stuff going on, family issues, health-related.” Doc. 17-1 at 43. Regarding

the “family issues,” Butler testified that her brother had passed away, and she alone

was taking leave to care for her ailing mother. Id. Any anxiety stemming from these

personal issues cannot be attributed to working conditions at the Senior Center,

particularly when Butler had yet to begin working there.




                                          18
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 19 of 21




      Months later, when Butler resigned her employment, she wrote in her

resignation email that “due to several personal and work related factors, I can no

longer continue my employment.” Doc. 17-1 at 133. Shortly before sending that

resignation email, Butler told a colleague (by email) that “I’m about to turn in my

resignation instead of going on leave of absence because I really need the money in

my RSA [retirement account].” Doc. 17-1 at 132. Butler then asked, “How long does

it normally take to get that [retirement money] once you resign?” Id.

      Butler was asked about both emails at her deposition. As for the email to her

colleague, Butler explained that she needed the money from her RSA retirement

account “because [she] was possibly getting divorced,” Id. at 39, and that she could

not collect that money if she took a leave of absence (rather than resign). Id. at 41.

Butler explained that the “personal and work related factors” mentioned in her

official resignation email both referred to her “mother’s passing away, dying.” Id. at

40. Butler added that, due to her mother’s failing health, “I just couldn’t go in there

another day. It was causing me to have panic attacks at the Senior Center.” Id. at 40.

      Family and financial problems may make any job less tolerable, but Hoover

did not create these conditions. They are personal to Butler; they would not apply to

some other person put in the same job conditions. Accordingly, the court finds that

no reasonable juror could find that Butler’s proffered evidence establishes that




                                          19
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 20 of 21




working at the Senior Center was so intolerable that a reasonable person would feel

compelled to resign.

      To the contrary, the evidence shows that—excluding Butler’s personal

conditions—Butler’s employment at the Senior Center was tolerable. In her exit

interview, Butler rated her salary, policies, and benefits as “excellent.” Doc. 17-1 at

135. She rated her job duties, workload, working conditions, and advancement

opportunities as “fair.” Id. Butler stated that her supervisor was “fair and unbiased”

and described their working relationship as “good,” id., and Butler described her

working relationship with coworkers as “pleasant.” Id. at 136. Perhaps most telling,

Butler stated that she would work at the Senior Center again and would recommend

that her friends work there. Id.

      The only negatives that Butler mentioned were that she did not like working

events and in the kitchen, id., and “she did not like being transferred to [the Senior

Center] while in FMLA.” Id. When asked about these comments at her deposition,

Butler explained that “[i]t wasn’t particularly the job duties. It was just the—it was

just the lack of responsibility that went along with it after all my years of hard work.

Although working in the kitchen was pretty hard on my old body.” Doc. 17-1 at 41.

      Again, Butler’s complaints are subjective and personal to her. The objective

evidence points to a tolerable work environment, and no reasonable juror viewing

the evidence could find that working conditions at the Senior Center were “so


                                          20
       Case 2:18-cv-01069-CLM Document 28 Filed 07/07/20 Page 21 of 21




intolerable that a reasonable person in [Butler’s] position would have felt compelled

to resign,” Green, 136 S. Ct. at 1776—particularly when Butler stated that she would

recommend others work there.

                                 CONCLUSION

      There is no genuine dispute as to any material fact, and the City of Hoover is

entitled to judgment as a matter of law under each of Butler’s three theories of FMLA

retaliation. Accordingly, the court GRANTS Hoover’s motion for summary

judgment (Doc. 16) and will enter a separate order dismissing the case.

DONE this 7th day of July, 2020.



                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE




                                         21
